DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-21 (22 was cancelled) in the reply filed on August 31, 2021 is acknowledged.
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for towels products where at least one ply is a multi-layer ply, does not reasonably provide enablement for all the plies being single layer as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or the invention commensurate in scope with these claims. There is nothing in the specification that teaches that the claimed properties can be obtained using single layers, multiply structure. The specification is described based on figure 1 that clearly teaches a multilayer ply that is joined with other ply/plies of the same type. The examples are also based in multilayered/multiply structures and there is no evidence that the claimed properties can be obtained without the use of multilayered plies.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-5 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/798,606 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference(s) is/are obvious, i.e., one difference in the claims is that the co-pending application recites a through-air-dried towel, while the application recites an absorbent product, which is broader and encompasses towels and said type of absorbent products is actually claimed. The other difference is the process of drying, i.e., the co-pending application does not recites that the product is through-air-dried; however, such process is very common in the art and therefore, using the TAD technique in the making of the con-pending application product would have been obvious to one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey, II et al., (hereafter Sealey), US Patent Application Publication No.  2017/03142078 A1 With or Without Herman, US Patent Application Publication No.  2007/0246119 A1 or Pringle et al., (hereafter Pringle), US Patent Application Publication No.  2011/0262719 A1.
	With regard to claims 1-6 and 19-21,Sealey teaches a wet-laid Through-air-dried (TAD) towel comprising a laminate of at least two plies; see ¶-[0007], [0040], [0053], [0062] and [0128]. The plies comprising cellulosic fibers comprising cellulosic fibers; see ¶-[0042]-[0043] and having basis weights falling within the claimed range; see ¶-[0129] and [0137]. Sealey does not discloses the properties of the tissues as claimed, i.e., Sealey did not measured the Valley Volume parameter, the Pit density of claim 1 nor the absorbency of claim 2. However, it seems that such properties are inherent in the same or overlapping range since all the other properties are the same or within the claimed the tissues are made using the same process and using the same raw materials. However, if applicants argues that the TAD fabric used by the main reference is not the same as the ones used in the invention, then both Herman (figures 7 and 9-10, ¶-[0054],[0059],[0065]-[0066]) and Pringle (figures and ¶-[0055]-[0057]) teach the same or very similar TAD fabrics for making absorbent papers, e.g., tissues and towels and using such fabrics as the TAD fabric used by Sealey would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such TAD fabrics were used. It has also been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
	With regard to claim 12, Sealey teaches the embossing of the plies and the adherence of the plies; see ¶-[0004] and n[0064].
	Regarding to claims 13-16, Sealey teaches the use of adhesive to join the plies and teaches the same type of adhesive in the adhesive mixture and the temperature that the mixture is maintained; see ¶-[0062] and claim 25, note that 80 ºF and 150 ºF, coverts to 32 and 66 ºC.
	 With regard to claims 17-18, Sealey does not explicitly teach the depth and surface of the embossing elements, but such variables can be optimized to desired values to affect the properties of the web, e.g., softness, bulk and absorbency, and therefore, optimizing the depth and surface of the embossing elements are considered to be within the level of ordinary skill in the art and obvious absent a showing of unexpected results.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sealey, II et al., (hereafter Sealey), US Patent Application Publication No.  2017/03142078 A1 With or Without Herman, US Patent Application Publication No.  2007/0246119 A1 or Pringle et al., (hereafter Pringle), US Patent Application Publication No.  2011/0262719 A1 as applied to claims 1-6 and 12-21 above, and further in view of any of Bradbury et al., (hereafter Bradbury), US Patent Application Publication No.  2018/0313038 A1, Ostendorf et al., (hereafter Ostendorf), US Patent Application Publication No. 2018/0320319 A1 and Garnier et al., US Patent Application Publication No. 2004/0112558 A1 just to mention a few.
	Sealey is silent with regard to the use of synthetic fibers in the in blend with cellulosic fibers. However, the use of synthetic fibers in a blend with cellulosic fibers is well-known in the art of tissue making; see for example ¶-[0004] and [0022]-[0024] of Garnier; ¶-[0008] and [0066] of Bradbury and ¶-[0069], [0074]-[0076] of Ostendorf. Therefore, the use of blends of cellulosic and synthetic fibers would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such blend were used to make the tissue of the primary reference. Note that the secondary references, Bradbury, Garnier and Ostendorf, disclose the same type of cellulosic and synthetic fibers as claimed; see the paragraph cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Absorbent Product Laminates.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF